DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. The rejections of the newly amended claims address the arguments presented, but the Office would like to further clarify its position.
The Applicant argues that the prior art Ruhl et al. (US 5,762,880) and Schwartz et al. (US 4,975,042) do not disclose the heating value of the assisting gases, to which the Office respectfully disagrees because in Ruhl discloses that fuel is used to combust the process gas, which in this case is from a printing operation, so most like would be VOC’s in the form of ink vapors, solvents like xylene and Toluene (18,440 BTU/LB), while natural gas has a heating value of around 20,2670 BTU/LB,  so even if the process gas was pure Toluene, which is very unlikely , the natural gas’s heating value is higher than the process gas; this fuel is disclosed at (C1,L34-36). This would make sense because if the fuel had a lower heating value than the process gas, it would not aid in the combustion process and would incur unneeded expense.
Additionally, Schwartz discloses in (C7,L3-11) that the waste gas has a heating value of about 190 BTU/SCF and utilized natural gas in both the pilot and the fuel gas which weighs in at about 1000 BTU/SCF; these values are also higher than the waste gas.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 5,762,880) and Schwartz et al. (US 4,975,042).
Regarding claim 1, Ruhl discloses a  method for controlling continuous combustion of a first gas within an enclosed combustor (20, Figure 1); the method comprising: monitoring a combustion zone temperature T using a sensor in electronic communication with a computer control system (C2,L 37-44), the computer control system  (3) configured to receive signals from the sensor and send and receive signals to and from a first gas line valve, a second gas line valve, and an air damper regulator; and varying a flow of at least one of a first gas, a second gas, and air in response to the combustion zone temperature T by adjusting at least one of the first gas line valve, the second gas line valve, and the air damper regulator, thereby aiding combustion of the first gas (C2,L55- C3,L20); wherein the first gas has a varying combustibility and the second gas has a higher heating value than the first gas (C1,L54-60 first gas being process gas), but not a pilot light.
However, Schwartz discloses a method of burning waste gas (Abstract) wherein a pilot gas line (24, 72, Figure 1) is configured to permit a pilot gas flow along a pilot gas line to the enclosed combustor, the pilot gas line being independent of the first (14) and second gas lines (54) and the pilot gas has a higher heating value than the first gas (C7, L3-12).   It would have been obvious to one of ordinary skill in the art at prior to the 
Regarding claim 3, Ruhl (R), as modified, discloses a method according to claim 1 further comprising at least one of: adjusting the second gas line valve to permit a second gas flow to the enclosed combustor when T < Ti; adjusting the first gas line valve to permit a first gas flow to the enclosed combustor when T = T1;   adjusting the second gas line valve to reduce the second gas flow to the enclosed wherein Ti is a first combustion zone temperature limit; and T2 is a second different combustion zone temperature limit, T2 > Ti (R-C2,L55- C3,L20).
Regarding claim 4, Ruhl (R), as modified, discloses a method according to claim 1 further comprising at least one of: adjusting the air damper regulator to permit an air flow to the enclosed combustor adjusting the air damper regulator to reduce the air flow to the enclosed combustor wherein Ti is a first combustion zone temperature limit; and T2 is a second different combustion zone temperature limit, T2 > Ti (R-C2, L55- C3, L20).
Regarding claim 5, Ruhl (R), as modified, discloses a method according to claim 1 further comprising: adjusting the second gas line valve to increase the second gas flow to the enclosed combustor when Ti < T < T2 and the first gas line valve is open; wherein Ti is a first combustion zone temperature limit; and T2 is a second different combustion zone temperature limit, T2 > Ti (C7, L4-12).
Regarding claim 6, Ruhl (R), as modified, discloses a method according to claim 1 further comprising swirling the first gas, the second gas, or a mixture of the first and second gases within the enclosed combustor (R-C3, L28-36).  
Regarding claim 7, Ruhl (R), as modified, discloses a method according to claim 1 further comprising swirling the air within the enclosed combustor (R-C3, L28-36).    
Regarding claim 8, Ruhl (R), as modified, discloses a method according to claim 1 further comprising: closing the first gas line valve, the second gas line valve, or the first and second gas line valves when T > T3; wherein T3 is a third different elevated combustion zone temperature limit, T3 > T2; T2 is a second different combustion zone temperature limit, T2 > Ti; and Ti is a first combustion zone temperature limit (R-C2, L55- C3, L20, Claims 9-12).
 Regarding claim 9, Ruhl  discloses a system for controlling continuous combustion using a combustion zone temperature, the system comprising: a first gas line valve connected to a first gas line arranged to transport a first gas to the enclosed combustor (10, Figure 1); a second gas line valve connected to a second gas line arranged to carry a second gas to the enclosed combustor, the second gas having a higher heating value than the first gas; an air damper regulator connected to an air damper arranged to permit air into the enclosed combustor (C2,L55- C3,L20); a sensor (C2, L37-44) arranged to sense a combustion zone temperature of the enclosed combustor; and a computer control system (3) configured to monitor the combustion zone temperature of the enclosed combustor as sensed by the sensor and control the combustion zone temperature by adjusting the first gas line valve, the second gas line valve, and the air damper regulator (Claim 5), but not a pilot light.
However, Schwartz discloses a method of burning waste gas (Abstract) wherein a pilot gas line (24, 72, Figure 1) is configured to permit a pilot gas flow along a pilot gas 
Regarding claim 11, Ruhl (R), as modified, discloses a system according to claim 9 further comprising means to swirl the first gas, the second gas, or a mixture of the first and second gas within the enclosed combustor (R-C3, L28-36). 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 5,762,880), Schwartz et al. (US 4,975,042), and Salansky et al. (US 2011/0229834).
Regarding claim 12, Ruhl (R), as modified, discloses a system according to claim 11, but not the configuration of the swirling device.
However, Salansky discloses a combustion device (Abstract) further comprising the means to swirl including oblique oriented vanes located about a burner tip of the enclosed combustor (152, Figure 3).  It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the invention to use a pre-existing swirling device to aid in combustion.
Regarding claim 13, Ruhl (R), as modified, discloses a system according to claim 9 further comprising means to swirl air entering the enclosed combustor (152, Figure 3).  
Regarding claim 14, Ruhl (R), as modified, discloses a  system according to claim 13 further comprising the means to swirl including oblique oriented vanes spaced .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-

/JOHN E BARGERO/Examiner, Art Unit 3762  

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746